DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, 12-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo et al. U.S. Patent Application Publication US 2006/0020866A1.
As per claim 1, Lo teaches a method of monitoring a status of an information technology (IT) i5nfrastructure, comprising the steps of: determining a reference state of the IT infrastructure, the reference state comprising reference parameter data for a plurality of infrastructure parameters (¶ 0027, 0047-0048); 10 determining a current state of the IT infrastructure, the current state comprising current parameter data for the plurality of infrastructure parameters captured at a discrete time (¶ 0060, 0059), and 15determining a change in state of the IT infrastructure by comparing the current parameter data with the reference parameter data (¶ 0060-0061, 0076).  
As per claim 2, Lo teaches the method in accordance with claim 1, comprising the 20step of remediating the current state of the IT infrastructure by implementing a remediation operation to return the current state of the IT infrastructure to the reference state (¶ 0091).
As per claim 3, Lo teaches the method in accordance with claim 2, wherein the 25remediation operation is implemented automatically by a remediator process (¶ 0091).
As per claim 4, Lo teaches the method in accordance with claim 2, comprising the further step of analyzing the change in 30state of the IT infrastructure and determining whether the remediation operation may be implemented automatically (¶ 0091).
As per claim 6, Lo teaches the method in accordance with claim 1, comprising the step of generating an IT Infrastructure status display, based on the current state of the infrastructure, the IT infrastructure display 5depicting an operational state of the infrastructure (¶ 0056, 0064-0066, 0070).
As per claim 7, Lo teaches the method in accordance with claim 1, wherein the steps of determining the reference state of the IT infrastructure, comprises determining an 10operational state of the IT infrastructure for optimum business outcomes, and designating that operating state as the reference state (¶ 0048, wherein the expected behavior would be based on the end-user requirements, as taught in ¶0009).
As per claim 8, Lo teaches a system for monitoring a status of an information technology (IT) 15infrastructure, comprising a processor, memory and operating system supporting computer processes; a capture process arranged to capture an operating state of the IT infrastructure at a discrete time (¶ 0068-0069, wherein the claimed hardware and software would implicitly be comprised within the server, 0059), the capture process being 20arranged to determine a reference state of the infrastructure, the reference state comprising reference parameter data for a plurality of infrastructure parameters captured during ideal operations (¶ 0047, captured at “normative” states), and also being arranged to determine a current state of the IT infrastructure at further discrete times, the current state comprising 25current parameter data for the plurality of infrastructure parameters; and a comparison process, arranged to compare the current parameter data with the reference parameter data, and 30determine a change in state of the IT infrastructure (¶ 0027. 0047-0048, 0060-0061, 0076, 0059, see claim 1 for mapping).
As per claim 9, Lo teaches the system in accordance with claim 8, further comprising a remediation process arranged to remediate the current state of the IT infrastructure by implementing a remediation 35operation to return the current state of the IT infrastructure to the reference state (¶ 0091).
As per claim 10, Lo teaches the system in accordance with claim 9, further comprising an analysis process arranged to analyze the change in state of the IT infrastructure and determine whether the remediation process may be implemented (¶ 0091).
As per claim 12, Lo teaches the system in accordance with claim 11, comprising an interface process, arranged to generate an IT infrastructure status display, based on the current state of the IT infrastructure, the IT infrastructure status display depicting an operational state of the IT infrastructure (¶ 0056, 0064-0066, 0070).  
As per claim 13, Lo teaches a non-transitory computer storage medium encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising:  determining a reference state of an information technology (IT) infrastructure, the reference state comprising reference parameter data for a plurality of infrastructure parameters; determining a current state of the IT infrastructure, the current state comprising current parameter data for the plurality of infrastructure parameters captured at a discrete time; and determining a change in state of the IT infrastructure by comparing the current parameter data with the reference parameter data (¶ 0027, 0047-0048, 0060-0061, 0076, 0059 see claim 1 for mapping).
As per claim 14, Lo teaches the non-transitory computer storage medium of claim 13, the operations comprise: remediating the current state of the IT infrastructure by implementing a remediation operation to return the current state of the IT infrastructure to the reference state. (¶ 0091) 
As per claim 15, Lo teaches the non-transitory computer storage medium of claim 14, wherein the remediation operation is implemented automatically by a remediator process (¶ 0091).
As per claim 16, Lo teaches the method in accordance with claim 3, comprising the further step of analyzing the change in state of the IT infrastructure and determining whether the remediation operation may be implemented automatically (¶ 0091).
As per claim 18, Lo teaches the method in accordance with claim 4, comprising the step of generating an IT Infrastructure status display, based on the current state of the IT infrastructure, the IT infrastructure status display depicting an operational state of the infrastructure (¶ 0056, 0064-0066, 0070).  
As per claim 19, Lo teaches the method in accordance with claim 18, wherein the steps of determining the reference state of the IT infrastructure, comprises determining an operational state of the IT infrastructure for optimum business outcomes, and designating that operating state as the reference state (¶ 0048, 0009).
As per claim 20, Lo teaches the system in accordance with claim 8, comprising an interface process, arranged to generate an IT infrastructure status display, based on the current state of the IT infrastructure, the IT infrastructure status display depicting an operational state of the IT infrastructure (¶ 0056, 0064-0066, 0070).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Aggarwal et al. U.S. Patent Application Publication US2015/0212901A1.
As per claim 5, Lo teaches the method in accordance with claim 4.  Aggarwal teaches wherein, if it is determined that the remediation operation cannot be implemented automatically, the method comprises a step of generating a message regarding the change in state of the IT infrastructure and transmitting the message to an administrator system (¶ 0014, 0042, wherein if the automated recovery did not work, a message would be sent to the administrator).  It would have been obvious to one of ordinary skill in the art to use the process of Aggarwall in the process of Lo.  One of ordinary skill in the art would have been motivated to use the process of Aggarwall in the process of Lo because Aggarwall teaches the monitoring and detection of errors of an infrastructure system to recover therefrom to provide the predictable result of deterring from client delay, an explicit desire of Lo. 
As per claim 11, Lo teaches the system in accordance with claim 10.  Aggarwall teaches wherein, if the analysis process determines that the remediation process cannot be implemented, the system is arranged to generate a message regarding the change in state of the IT infrastructure and transmit the message to an administrator system (¶ 0014, 0042, wherein if the automated recovery did not work, a message would be sent to the administrator).  It would have been obvious to one of ordinary skill in the art to use the process of Aggarwall in the process of Lo.  One of ordinary skill in the art would have been motivated to use the process of Aggarwall in the process of Lo because Aggarwall teaches the monitoring and detection of errors of an infrastructure system to recover therefrom to provide the predictable result of deterring from client delay, an explicit desire of Lo. 
As per claim 17, Lo teaches the method in accordance with claim 16.  Aggarwall teaches wherein, if it is determined that the remediation operation cannot be implemented automatically, the method comprises a step of generating a message regarding the change in state of the IT infrastructure and transmitting the message to an administrator system (¶ 0014, 0042, wherein if the automated recovery did not work, a message would be sent to the administrator).  It would have been obvious to one of ordinary skill in the art to use the process of Aggarwall in the process of Lo.  One of ordinary skill in the art would have been motivated to use the process of Aggarwall in the process of Lo because Aggarwall teaches the monitoring and detection of errors of an infrastructure system to recover therefrom to provide the predictable result of deterring from client delay, an explicit desire of Lo.

Response to Arguments
7.	Applicant's arguments filed 9/26/22 have been fully considered but they are not persuasive.
	With respect to claim 1 et al., the applicant has amended and has argued that the claim language is not taught by Lo.  The examiner respectfully disagrees. The applicant has argued that Lo does not teach monitoring a status of an IT infrastructure comprising determining a change in the state of the IT infrastructure, but rather just the operating behavior.  The examiner respectfully disagrees.  Lo, in ¶ 0048, describes the monitoring/calculating of a Footprint, wherein the Footprint is a description of a behavior of client applications and infrastructure components.  The applicant has given the Wikipedia definition of an IT infrastructure as the physical components of the service, and also the software of it.  The examiner likens this to the operating behavior of the infrastructure components of Lo.  Furthermore, Lo teaches wherein the state of the managed unit as to be determined as faulty (¶ 0061) as compared to the normal state or expected state (¶ 0047).  The applicant is urged to more specifically define the “status” and “state” of the IT infrastructure if this is not to include the operating behavior of such or the determination of such using metrics.
	The applicant has also argued that Lo does not teach determining a change in state of the IT infrastructure by comparing the current parameter with the reference parameter.  The examiner respectfully disagrees.  Lo teaches the generation of a Footprint (¶ 0048) that includes the expected pattern of the infrastructure component.  He further teaches a Baseline Footprint as a reference Footprint (¶ 0057) using historical data.  He also teaches that this Baseline Footprint was achieved during normal operating conditions (¶ 0061, 0047).  Lo then teaches wherein this Baseline Footprint is compared to a real-time Footprint (¶ 0059) and this determines whether the current status of the current Footprint has deviated enough to determine a fault state (¶ 0061).  Again, the examiner believes that further clarification in the terms of “state” and “status” would be beneficial to further prosecution.
	Lastly, the applicant has argued that Lo does not teach wherein the parameters are captured at a discrete time.  The examiner respectfully disagrees.  In paragraph 0059, Lo teaches wherein a Footprint is calculated for each moving window slice and this time is configurable.  The examiner interprets this capturing of data at configurable slices of window as discrete as compared to continuous.  Again, the Footprint is calculated using various “parameters” such as mathematical and statistical parameters (¶ 0048).


Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2004/0249828A1 to Childress et al.:  Monitoring current infrastructure states to a reference state to determine a discrepancy.
US 2012/0222112A1 to DiFalco et al.:  Detection of an infrastructure component state change when compared to a baseline state.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113